BrowNing, President,
dissenting:
I dissent. It is deferentially and respectfully, as always, that I find myself in complete disagreement with the other four members of this Court.
A review of the former pertinent decisions of this Court clearly shows that the issue here presented has on several occasions been adjudicated by this Court and that at the time all of those decisions were rendered, Code, 23-4-6 (d), as amended, provided, as it does now, that, “If the injury results in the total loss by severance of any of the members named in this subdivision, . . . .” In Vandall v. Commissioner, 110 W. Va. 61, 158 S. E. 499, the claimant had an injury which necessitated the amputation of the four fin*326gers and the palm of one of his hands. After he had been paid for a 32% permanent partial disability by the commissioner he sought a writ of mandamus in this Court directing the commissioner to increase his award by 18% making a total of 50%, the latter figure being the statutory award for complete loss of a hand. The commissioner resisted the proceeding in this Court upon the ground that the thumb was not severed, but the writ was issued, the Court stating in the opinion: “The exigencies of the case demand the issuance of a peremptory writ requiring compliance with the plain provisions of the statute.”
In Reed v. Commissioner, 112 W. Va. 524, 166 S. E. 282, the claimant suffered an injury which resulted in amputation of a leg four inches above the knee. The statutory award then and now is 50% for loss of a thigh. Although the commissioner had awarded the claimant a 45% permanent partial disability, there was no objection or appeal, and the claimant accepted a lump sum settlement without objection to the amount of the award, this Court held in that case that mandamus would lie and a writ was issued directing the commissioner to award the plaintiff an additional 5% permanent partial disability upon the ground that that official did not have the authority under the statute to divide “the proximal segment of the leg or hind limb between the knee and the trunk. It has a single bone, the femur.” It was contended by the commissioner that inasmuch as 50% was allowed by the statute for loss of thigh and 60% for loss of thigh at the hip, the 10% leeway thus afforded should be averaged according to the length of the thigh bone. This Court refused to adopt any such interpretation of the statute, stating: “Had the legislature so intended it would have said so and fixed averages. . . .” See also, Pugh v. Comp. Com’r., 113 W. Va. 84, 166 S. E. 817.
The case of Mills v. Commissioner, 126 W. Va. 704, 29 S. E. 2d 633, is directly in point and indistinguishable upon the facts from the case at bar. This is the single syllabus point of that case: “Under Code, 23-4-6 (d), a claimant for compensation benefits who has lost a part of the proximal phalange of his thumb, by an amputation made necessary *327by an injury sustained in the course of and resulting from his employment, is entitled to a disábility rating based on the loss of an entire thumb.” (Italics supplied) In that case, this Court, in an excellent opinion by Judge Fox, disposed of the “intermediate” provision of the act which it is contended should be applicable here as follows: “These holdings are based on the proposition, laid down in the Reed case, that ‘No distinction is made between the loss of the whole thigh below the hip joint, and the loss of the part of the thigh below the hip joint.’, and not on any theory of comparative loss of use of the member affected. The statutory provision as to ‘intermediate’ disabilities, Code, 23-4-6 (f), does not seem to have been considered as applying to the situations presented in the Reed and Pugh cases; and not being there applied, we are not disposed to depart from the principle necessarily adopted in those cases and apply the provision to the case at bar. Reasoning by analogy, we think the Compensation Appeal Board was correct in applying to the case at bar the rule followed in the Reed and Pugh cases, and, therefore, its order is affirmed.” (Italics supplied) The test is whether a part of the member has been severed not “a substantial or total loss by severance”, to quote from the majority opinion.
Pursuant to these unambiguous decisions of this Court, the workmen’s compensation commissioner and the workmen’s compensation appeal board have been provided with administrative directions as to the making of awards in amputations of the members of the body for which specific awards are provided by the statute. I would not disturb those cases and the administrative procedure which has been followed under them for so many years, but would adhere instead to the salutary rule of stare decisis. Furthermore, the legislative history of the pertinent provisions of the act is very persuasive. Since the decision of the first case cited above the legislature has amended the act, including this particular section, many times without any change in the language “total loss by severance” in view of the construction placed thereon by this Court in the cited cases.
*328Counsel for the employer relies upon the language contained in the opinion of the recent case of Dillon v. State Compensation Commissioner, 146 W. Va. 269, 119 S. E. 2d 89, but states in his brief that it “is not directly in point upon the factual situation which related to multiple finger injuries as a basis for reopening a claim, . . . .” The issue in that case, furthermore, involved the interpretation of the second injury provision of the workmen’s compensation statute and it is not conclusive or persuasive upon the present issue.
If the precise issue presented upon this appeal were one of first impression or if the majority had found the pertinent provision of Code, 23-4-6 (d) to be clear and unambiguous, and overruled a long line of decisions of this Court, to which reference has heretofore been made, I probably would have gone along with the majority. Judges of a Court of last resort are loathe to admit that they or their predecessors ever made a mistake. Usually, and in most Courts, the phrase, stare decisis, is uttered and written almost in reverence. When you find in an opinion of such a court the words “distinguish” or “differentiate” or the phrase “precise factual situation” you may be assured that the writer is in deep trouble. It is to be noted that the majority states in its opinion that the issue decided is one of first impression in this jurisdiction, cites a few cases from other jurisdictions, and comes up with a “substantial loss” rule never before used in the previous, squarely in point, decisions of this Court. Need I state that this Court is bound by its former decisions but that decisions of other courts, even upon a question of first impression, are only persuasive. It is interesting to observe how my brethern “distinguished” factually -this case from Mills v. Commissioner, 126 W. Va. 704, 29 S. E. 2d 633, to which reference has heretofore been made. This paragraph appears on page eight of the typewritten majority opinion:
“In the Mills case the claimant suffered an injury to his left thumb which resulted in its amputation at a point above the distal joint which severed about one-fifth of the upper or proximal phalange. *329Some use of the thumb remained hut it was estimated that the claimant had suffered a 75% loss of its use. He was granted the statutory 20% permanent partial disability award for the loss of a thumb and this award on appeal was affirmed by this Court. Here too the loss of the thumb- was substantial and for all practical purposes constituted a total loss. All that remained of the thumb was the stump of the proximal phalange.”
There is no statement in the opinion of the Mills case that the “loss of the thumb was substantial and for all practical purposes constituted a total loss” or “all that remained of the thumb was the stump of the proximal phalange.” Judge Fox, in paraphrasing the evidence in that case, said that four-fifths of the proximal phalanx remained, and that “some use of the thumb remains”. I fear that my four brethern have converted themselves temporarily into medical examiners and civil engineers. Dr. Kessel, an able and respected medical examiner for the commissioner, stated in his report, quoted in the majority opinion, that “. . . the amputation of the index finger at a location such as this claimant had his finger amputated is not as disabling as if the entire distal phalanx of the finger were amputated.” There is no evidence in this case as to the exact linear measurement of claimant’s loss or what proportion that measurement bears to the remaining portion of the distal phalanx, whether more or less than one-fifth thereof. Dr. Kessel appears to be not only a good medical examiner but a good workmen’s compensation lawyer. This quotation from his report emphasizes the administrative interpretation by the department as a result of the judicial interpretation of the pertinent provisions of the act: “In my interpretation of the Workmen’s Compensation Act, and as an experienced physician in disability ratings, I would recommend six (6%) percent permanent partial disability. ...” The only way that I can distinguish this case from the Mills case is that in this case the amputation was of a part of the index finger of the right hand and in that case the amputation was of a part of the left thumb.
I would affirm the workmen’s compensation commissioner and the workmen’s compensation appeal board.